DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.
Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive.
First, applicant’s amendment to paragraph [0083] of the specification is acknowledged.
With regard to applicant’s arguments on page 7 of the amendment with regard to the previous 112 rejections,
The Examiner respectfully disagrees that applicant’s instant amendment is supported by the disclosure.  Applicant does not make any specific arguments in this section and instead points to specific locations in the disclosure for support.  As such, the Examiner directs applicant’s attention to the rejection found below for a detailed explanation as to why the claims raise an issue under 112(a).
With regard to applicant’s arguments on pages 7-13,
As to applicant’s argued benefits on pages 8-10, the Examiner respectfully notes that any noted benefit does not overcome the prior art as the prior art reasonably discloses the claim features.  While case law is being applied, MPEP 2144.04 makes clear that such case law may be 
As to Page 11,
Applicant argues that Saito et al. (Saito) (US 2004/0160707) is silent about the objective of the instant application and has a different configuration.  However, the Examiner respectfully notes that there is no requirement that the prior art recognize or disclose the same objective or benefit as applicant, and there is no requirement that the prior art disclose the same configuration  as applicant’s configuration beyond what the claim discloses.  Saito discloses that it is known to use a range of thicknesses for the X-Mn layer in paragraph [0122] where it discloses values from 3Å to 30 Å.  Yoshikawa et al. (Yoshikawa) (US 2011/0222335) discloses that it is known to use a range of thicknesses for the Pt-Cr layer in paragraph [0109] where it discloses a thickness range of 5nm to 20nm (50Å to 200Å). As such, these values include ranges that allow for, in the combination, the Pt-Cr layer to be 300-x Å (180Å which occurs at 18nm) when the X-Mn layer In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner further notes that while applicant may have a two layered antiferromagnetic layer, there is no requirement that the claim be limited to that as applicant uses the open-ended transitional phrase “comprising.”  As explained in MPEP 2111.03(I), “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude 
As to Page 12,
Applicant argues the thicknesses disclosed by Saito, but the Examiner respectfully notes that Saito is not being stated to disclose all of the thicknesses or the claimed ratio.  Instead, it is the combination of references that are stated to disclose the claim features.  Note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that Saito does not describe a change in Hex under high-temperature conditions and thus does not provide applicant’s benefit.  The Examiner respectfully 
As to Page 13,
Applicant argues that Yoshikawa et al. (Yoshikawa) (US 2011/0222335) discloses the use of an antiferromagnetic layer composed of only a single Pt-Cr layer and does not disclose different antiferromagnetic layers are stacked on a pinned magnetic layer for improving heat resistance.  The Examiner respectfully disagrees with applicant in that applicant is arguing Yoshikawa individually and not the combination.  Further, Yoshikawa is being relied upon solely for the suggestion that it is known in the art to use an art recognized equivalent layer of Pt-Cr as opposed to Pt-Cr-Mn and what thicknesses such a layer may include.  Saito already discloses the type of layered structure that applicant argues, and the combination just substitutes one known type of layer (Pt-Cr-Mn) for another (Pt-Cr).  Lastly, as noted above, there is no requirement that Yoshikawa recognize an improving of heat resistance.
Applicant then argues that Yoshikawa does not describe a change in Hex under high-temperature conditions.  However, the Examiner respectfully notes, as explained above, that there is no requirement that the prior art recognize or try to solve the same problem as applicant.  
Applicant then argues the objective that stability under high-temperature conditions is enhanced, but the Examiner respectfully notes, as explained above, that there is no requirement that the prior art recognize or try to solve the same problem as applicant.  The prior art can disclose the claim features even when trying to solve a different problem than applicant, such as ensuring that the sensor is properly sized so that it and its circuitry can fit in a specific space, and to provide a desired level of sensor sensitivity.
As such, the Examiner respectfully disagrees with applicant. 
Any rejection not repeated is considered withdrawn in view of applicant’s amendments, arguments, or terminal disclaimer.
Claim Objections
Claim 1 is objected to because of the following informalities:  
As to Claim 1,
The phrase “(300-x) Å” on the second to last line is objected to because it is unclear if the 300-x is intended to be given patentable weight.  It is suggested to remove the parenthesis. The value of 300-x is being interpreted to have patentable weight.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claims 1 and 10,
The phrase “the X-Mn sublayer has a thickness of 12 Å or more and 28 Å or less” on lines 8-9 of claims 1 and 10 introduces new matter.  In order for the above claim feature to have support, both the full range of values being claimed and the range itself must have been recognized at the time of filing.  In the instant case, the original disclosure does not originally recognize the desire to have the thickness in the range of 12 Å to 30 Å.  While applicant discloses various values for the thickness in tables 1-3 and 5-7, none of these tables explain that applicant desires to have the thickness in the claimed range.  
1)  First, the Examiner respectfully notes that all of these tables reference a Pt-Mn layer.  However, claims 1 and 10 recite that the layer is X-Mn, and that X is Pt or Ir.  None of Tables 1, 2, or 3 reference Ir-Mn or its thickness, and the original disclosure does not disclose the newly claimed feature when X is Ir as is further explained below.  The only table showing examples of 
2) As to Pt-Mn, the previously raised issue is still present in that applicant is reciting a range of values not originally contemplated.  For example, applicant is claiming that the X-Mn layer has a thickness of 12 Å or more and 28 Å or less.  While applicant points to Tables 1, 2, and 3 for support, none of the tables disclosed show the now claimed range of a thickness of 12 Å or more and 28 Å or less.  While applicant does disclose certain values within this range, such as 12, 14, 16, 18, etc… as seen for example in Table 1, applicant does not disclose thicknesses of 13, 15, and 17 for example.  Applicant does not originally contemplate the full range now being claimed because applicant does not originally identify such a range in the original disclosure, and because applicant does not disclose all of the values that such a range would include.  
The phrase “wherein a thickness ratio of the Pt-Cr sublayer to the X-Mn sublayer is 9.7:1 to 24:1” on line 10 of claim 1 and lines 9-10 of claim 10 introduces new matter. Applicant is claiming that the thickness ratio of the Pt-Cr sublayer to the X-Mn sublayer is 9.7:1 to 24:1.  This feature introduces new matter for three reasons. 
1) The first is that there is no disclosure of these ranges being applicable to the Ir-Mn layer.  The only table showing thicknesses for Ir-Mn is Table 4, but this table does not disclose the above ratio or most of the values in between.  For example, this table does not disclose a thickness of 9.7:1 or 24:1 as claimed.  As such, this amendment introduces new matter.
2) Second, similar to above, applicant does not originally contemplate the above noted range.  While applicant is doing, and using Table 1 as an example, is dividing the values in a row, such as a thickness of 272 for the Pt-Cr layer by the thickness of the Pt-Mn layer of 28 to 
As to Claim 12,
The phrase “wherein a temperature Tb at which a magnetization of the pinned magnetic layer vanishes when the X-Mn sublayer has a thickness of 20 Å is 500 °C or higher” on lines 1-3 introduces new matter.

2) Applicant points to Tables 5-7 for support for the above claim feature. However, the original disclose does not disclose the above temperature range as such a range, as claimed, would include 500 °C.  However, for each table, the value for Tb that Hex vanishes is greater than 500 °C, and not 500 °C.  As such, this phrase introduces new matter.
3) Applicant is reciting that the temperature at which a magnetization of the pinned magnetic layer vanishes when the X-Mn sublayer has a thickness of 20 Å is 500 °C or higher is a broader condition then what was originally disclosed.  For example, Table 5 requires that in order for Tb to disappear for temperatures higher than 500 °C, the Pt-Cr layer must have a thickness of 280 Å and the Pt-Mn layer must have a thickness of 20 Å.  The original disclose does not state that it is sufficient to have the Pt-Mn layer have a thickness of 20 Å as is now claimed.  For example, applicant’s recitation would not reasonably include any thickness for the Pt-Cr layer, but this was not originally disclosed or contemplated.  As such, the above recitation introduces new matter.
As to Claims 2, 3, 5-8, 11, and 12,

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3, 5-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (Saito) (US 2004/0160707) in view of Yoshikawa et al. (Yoshikawa) (US 2011/0222335).
As to Claims 1 and 10,

    PNG
    media_image1.png
    606
    469
    media_image1.png
    Greyscale


Saito does not disclose using Pt-Cr instead of Pt-Cr-Mn and therefore does not disclose an antiferromagnetic layer  composed of a Pt-Cr sublayer and an X-Mn sublayer (where X is Pt 
Yoshikawa discloses that it is known to use Pt-Cr-Mn, Pt-Mn, Ir-Mn,  or Pt-Cr for an antiferromagnetic layer for a magnetoresistive element (Paragraph [0109]), and that the Pt-Cr layer can have a thickness from 5nm-20nm (50 Å to 200 Å) (Paragraph [0109]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Saito to include replacing the Pt-Cr-Mn layer with a Pt-Cr layer to therefore disclose an antiferromagnetic layer composed of a Pt-Cr sublayer and an X-Mn sublayer (where X is Pt or Ir) given the above disclosure and teaching of Yoshikawa in order to advantageously utilize an art recognized equivalent material for the antiferromagnetic layer (MPEP 2144.06), and in order to advantageously reduce the cost of the device and the complexity of the manufacturing of the device by reducing the number of elements used for one of the layers of the antiferromagnetic layer.
While the above prior art disclosure discloses the claimed thickness ranges and ratio, the Examiner further notes that it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Saito to include optimizing the thicknesses of the layers to include a thickness ratio of the Pt-Cr sublayer to the X-Mn sublayer is 9.7:1 to 24:1, wherein the Pt-Cr layer has a thickness of (300-x) Å where x (Å) is a thickness of the X-Mn sublayer of the antiferromagnetic layer given the above disclosure and teaching of Saito and Yoshikawa  because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A), and in 
As to Claim 2,
Saito discloses the pinned magnetic layer is a self-pinned layer including a first magnetic sublayer, intermediate sublayer, and second magnetic sublayer which are stacked (Paragraph [0105] / note because the layer is a pinned layer it is reasonably self-pinned).
As to Claim 3,
Saito discloses the thickness of the Pt-Cr sublayer is greater than the thickness of the X-Mn sublayer (Figure 2  / note layer 15 is thicker than layer 14).
As to Claims 5 and 6,
Saito discloses it is known to use different percentages for the various elements used to form the antiferromagnetic layers (Paragraphs [0120], [0124]).
Saito in view of Yoshikawa does not disclose the Pt-Cr sublayer has a composition represented by the formula PtxCr100atomic%-x (X is 45 atomic% to 62 atomic%), the Pt-Cr sublayer has a composition represented by the formula PtxCr100atomic%-x (X is 50 atomic% to 57 atomic%).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Saito in view of Yoshikawa to include the Pt-Cr sublayer has a composition represented by the formula PtxCr100atomic%-x (X is 45 atomic% to 62 atomic%), the Pt-Cr sublayer has a composition represented by the formula PtxCr100atomic%-x (X is 50 atomic% to 57 atomic%) given the above disclosure and teaching of Saito and Yoshikawa in order to 
As to Claim 7,
Saito discloses a base layer (22) next to the antiferromagnetic layer, wherein the base layer is made of Ni-Fe- Cr (Figure 12 / note that layer 22 is next to everything in Figure 12 in that it is near all of the layers), (Paragraph [0187]), (Paragraph [0052]).
As to Claim 8,
Saito discloses a free magnetic layer (1), the exchange-coupled film and the free magnetic layer being stacked (Figure 2), (Paragraph [0096]).
As to Claim 11,
Saito in view of Yoshikawa discloses forming the Pt-Cr sublayer by a process for co-sputtering Pt and Cr (Paragraph [0127]).
As to Claim 12,
Saito in view of Yoshikawa discloses a temperature Tb at which a magnetization of the pinned magnetic layer vanishes when the X-Mn sublayer has a thickness of 20 Å is 500 °C or higher (note that this feature is a property of the system as the combination discloses a substantially similar arrangement and includes the same 20 Å feature that is required as disclosed in applicant’s Table 5 (Paragraph [0122])).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858